 

000/re
Case 4:18-cV-00215 Document 42 Filed in TXSD on 01/09/19 Page 1 of `sz"efnd,.o glasco

. . 0‘9#'/¢7 ?0,\9
Civil Case No. 4:18-cv-00215 amey
' C/er/r o
/
MALIBU MEDIA, LLC, § United states Districr Courr °°"/r
Plaintiff, § Southern District of Texas
§
v. § COURT DESIGNATION
§
LANANH NGUYEN, § Harris COUNTY, TEXAS
Defendant.
MOTION TO DISMISS

TO THE HONORABLE JUDGE OF SAID COURT:
Comes now, Lananh Nguyen subscriber assigned to IP address 70.140.116.162, AT&T
Uverse Customer, the Defendant in the above styled and numbered cause and files this her motion

to dismiss the Subpoena pending against her and for cause Would show the Court as follows:

The Defendant requests to dismiss the case because the charge alleging that Defendant copied and
distributed one or more of PlaintifF s copyrighted Works is false and untrue. Defendant respectfully

requests the summons should be quashed and dismissed

Respectlillly Submitted,

 

 

Lananh Nguyen

17930 Cypress Rosehill Road
Cypress, TX 77429
lananh87nguyen@gmail.com

 

 

 

Case 4:18-cV-00215 Document 42 Filed in TXSD on 01/09/19 Page 2 of 2

 

 

CERTIFICATE OF SERVICE
This is to certify that a true and correct copy of the foregoing Motion to Dismiss Indictment Was
served at the courthouse for the State on Q’LNM)\*\ O 01 , 2019.
WMWV.VQ\
Lananh Nguyen

17930 Cypress Rosehill Road
Cypress, TX 77429
lananl187nguyen@gmail.com

